Case 4:19-cv-00016-ALM Document 99 Filed 12/11/20 Page 1 of 17 PageID #: 2321




                          United States District Court
                                EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

 RODERICK HARRIS, JOHN MAY,                      §
 DERRICK DUNLAP, GEORGE WYNN,                    §
 ANDREW CARRIER                                  §
                                                 §
       Plaintiffs,                               §       CIVIL ACTION NO. 4:19-CV-00016
                                                 §       Judge Mazzant
                                                 §
 v.
                                                 §
                                                 §
 BMW OF NORTH AMERICA, LLC, et al,
                                                 §
       Defendants.                               §



                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendant’s Motion to Strike and Exclude Plaintiffs’ Expert

Designation (Dkt. #54). Having considered the motion and the relevant pleadings, the Court finds

that Defendant’s motion should be GRANTED in part and DENIED in part.

                                       BACKGROUND

       Plaintiffs Roderick Harris, John May, Derrick Dunlap, George Wynn, and Andrew Carrier

are Texas residents and purchasers of BMW vehicles. Defendant, BMW of North America, LLC,

is a Delaware limited liability company and the wholesale distributor of BMW vehicles sold in

North America. Specifically, Defendant is engaged in the business of importing, assembling,

marketing, distributing, and warranting BMW vehicles that are ultimately sold or leased in North

America. Defendant does not itself sell or lease BMW vehicles; instead, it leaves the business of

selling or leasing BMW vehicles to its network of regional and local BMW dealers.

       Plaintiffs each own a BMW vehicle equipped with a V8, twin-turbocharged engine,

referred to as the “N63.” BMW released the N63 in 2008, advertising it as the next generation
Case 4:19-cv-00016-ALM Document 99 Filed 12/11/20 Page 2 of 17 PageID #: 2322




high performance engine designed for certain BMW vehicles, including 5 series, 6 series, 7 series,

X5, and X6 models produced from 2009–2014. Apparently, vehicles equipped with the N63 have

experienced a variety of problems since the engine’s release in 2008. In particular, purchasers of

N63-powered vehicles, including Plaintiffs, claim that the N63 consumes excessive amounts of

engine oil, requiring frequent oil changes and engine repairs. And this alleged oil consumption

defect, Plaintiffs claim, has diminished the value of their vehicles.

       The amended complaint provided the following details about Plaintiffs and the subject

vehicles: Roderick Harris purchased a 2010 BMW 5 Series 550i on October 30, 2013 for

$51,312.80; John May purchased a 2012 BMW X5 XDrive 50i on December 26, 2015 for

$51,607.14; Derrick Dunlap purchased a 2014 BMW 5 Series 550i on July 31, 2017 for

$45,810.72; George Wynn purchased a 2013 BMW 7 Series 750i on August 6, 2014 for

$78,776.40; and Andrew Carrier purchased a 2012 BMW 7 series 750i on December 21, 2015 for

$44,974.50.

       Plaintiffs assert multiple grounds for relief. First, Plaintiffs claim that Defendant made and

subsequently breached express and implied warranties as to each vehicle. Second, Plaintiffs claim

that Defendant’s breach of warranty and failure to disclose the engine defects despite having

knowledge of the defects constituted deceptive trade practices under the Texas Deceptive Trade

Practices-Consumer Protection Act.

       On September 25, 2020, Defendant filed the present motion (Dkt. #54). On October 20,

2020, Plaintiffs filed their sealed response (Dkt. #64). On October 26, 2020, Defendant filed its

reply (Dkt. #74). On November 2, 2020, Plaintiffs filed their sur-reply (Dkt. #85).




                                                  2
Case 4:19-cv-00016-ALM Document 99 Filed 12/11/20 Page 3 of 17 PageID #: 2323




                                      LEGAL STANDARD

       Federal Rule of Evidence 702 provides for the admission of expert testimony that assists

the trier of fact to understand the evidence or to determine a fact in issue. FED. R. EVID. 702. In

Daubert v. Merrell Dow Pharmaceuticals, Inc., the Supreme Court instructed courts to function

as gatekeepers, and determine whether expert testimony should be presented to the jury. 509 U.S.

579, 590–93 (1993). Courts act as gatekeepers of expert testimony “to make certain that an expert,

whether basing testimony upon professional studies or personal experience, employs in the

courtroom the same level of intellectual rigor that characterizes the practice of an expert in the

relevant field.” Kuhmo Tire Co. v. Carmichael, 526 U.S. 137, 152 (1999).

       The party offering the expert’s testimony has the burden to prove that: (1) the expert is

qualified; (2) the testimony is relevant to an issue in the case; and (3) the testimony is reliable.

Daubert, 509 U.S. at 590–91. A proffered expert witness is qualified to testify by virtue of his or

her “knowledge, skill, experience, training, or education.” FED. R. EVID. 702. Moreover, to be

admissible, expert testimony must be “not only relevant but reliable.” Daubert, 509 U.S. at 589.

“This gate-keeping obligation applies to all types of expert testimony, not just scientific

testimony.” Pipitone v. Biomatrix, Inc., 288 F.3d 239, 244 (5th Cir. 2002) (citing Kuhmo, 526 U.S.

at 147).

       In deciding whether to admit or exclude expert testimony, the Court should consider

numerous factors. Daubert, 509 U.S. at 594. In Daubert, the Supreme Court offered the following,

non-exclusive list of factors that courts may use when evaluating the reliability of expert

testimony: (1) whether the expert’s theory or technique can be or has been tested; (2) whether the

theory or technique has been subjected to peer review and publication; (3) the known or potential

rate of error of the challenged method; and (4) whether the theory or technique is generally



                                                 3
Case 4:19-cv-00016-ALM Document 99 Filed 12/11/20 Page 4 of 17 PageID #: 2324




accepted in the relevant scientific community. Id. at 593–94; Pipitone, 288 F.3d at 244. When

evaluating Daubert challenges, courts focus “on [the experts’] principles and methodology, not on

the conclusions that [the experts] generate.” Daubert, 509 U.S. at 595.

       The Daubert factors are not “a definitive checklist or test.” Id. at 593. As the Supreme

Court has emphasized, the Daubert framework is “a flexible one.” Id. at 594. The test for

determining reliability can adapt to the particular circumstances underlying the testimony at issue.

Kuhmo, 526 U.S. at 152. Accordingly, the decision to allow or exclude experts from testifying

under Daubert is committed to the sound discretion of the district court. St. Martin v. Mobil Expl.

& Producing U.S., Inc., 224 F.3d 402, 405 (5th Cir. 2000) (citations omitted).

                                           ANALYSIS

       Defendant asks this Court strike and exclude the testimony of Darren Manzari (“Manzari”).

In support of its request, Defendant asserts that “the opinions expressed in Manzari’s report are

neither reliable nor relevant under the familiar test established by Daubert . . . .” (Dkt. #54 at p.

1). Specifically, Defendant claims that “Manzari’s report is not based on sufficient facts or data,

is not the product of any reliable or generally accepted principles or methodologies, is beset by

logical fallacy and unsound reasoning, does not apply any well-founded principles or cogent

methods to the facts in this case, and includes an impermissible conclusion of law” (Dkt. #54 at p.

1).

       Plaintiffs respond that Defendant’s motion is “almost entirely unsupported by citation to

authority” (Dkt. #64 at p. 1). Further, Plaintiffs state that “Mazari’s report and opinions are based

on a reliable methodology and should not be excluded” (Dkt. #64 at p. 1).




                                                 4
Case 4:19-cv-00016-ALM Document 99 Filed 12/11/20 Page 5 of 17 PageID #: 2325




         Manzari offers five opinions upon which Defendant takes issue: “(1) [t]he N63 engines in

general ‘suffer from a problem of defective valve stem seals’1; (2) [Defendant] concealed from

consumers its knowledge that the N63 engines suffer from defective valve stems; (3) [e]ach of the

Plaintiffs’ vehicles suffers from defective valve stem seals, which [Defendant] did not remedy or

resolve in a reasonable period of time; (4) [t]he Plaintiffs’ vehicles were not suitable for their

ordinary purpose; and (5) [t]he value of Plaintiffs’ vehicles were each substantially reduced by

defective valve stem seals” (Dkt. #54 at p. 2). The Court will address each opinion in turn.

    I.   The N63 engines in general “suffer from a problem of defective valve stem seals”

         Defendant challenges Manzari’s first opinion on the basis that Manzari “makes at least two

unsupported and unsubstantiated leaps of logic: (a) because some N63 engines were described as

having a symptom of excessive oil consumption, all N63 engines suffer from excessive oil

consumption, and (b) because excessive oil consumption is one symptom of leaking valve stem

seals, then the cause of all instances of excessive oil consumption is leaking valve stem seals”

(Dkt. #54 at pp. 4–5).

         Plaintiffs assert that Defendant’s claim is “without merit” because “Manzari never opined

that all N63 engines suffer from defective valve stem seals” (Dkt. #64 at p. 5)2. Further, Plaintiffs

contend that “[Defendant] did not object to [Manzari’s] actual opinion,” but rather “[i]t objected

only to an opinion that is not contained” within Manzari’s report (Dkt. #64 at p. 6). Plaintiffs also

offer an alternative argument if the Court determines that Defendant’s argument should not be

summarily denied—namely, that “Manzari’s opinion is based on sufficient facts and a reliable

methodology” (Dkt. #64 at p. 6).



1
  Plaintiffs phrase Manzari’s first opinion slightly differently: “Defective valve stem seals caused excessive oil
consumption” (Dkt. #64 at p. 3). The Court will address the discrepancy in language when addressing the opinion.
2
  This contention by Plaintiffs accounts for the discrepancy in language discussed in n.2 above.

                                                         5
Case 4:19-cv-00016-ALM Document 99 Filed 12/11/20 Page 6 of 17 PageID #: 2326




        Manzari’s report generally states that “[Defendant’s] N63 [e]ngines suffer from a problem

of defective valve stem seals” (Dkt. #54, Exhibit 1 at p. 15). Nowhere in the report does Manzari

assert that all N63 engines suffer from the oil consumption defect, however. Manzari’s report

therefore does not make the “unsupported and unsubstantiated leap[] of logic” asserted by

Defendant (Dkt. #54 at pp. 4–5). The Court rejects Defendant’s first argument as to Manzari’s

first opinion.

        Defendant also claims that Manzari made a second “unsupported and unsubstantiated

leap[] of logic” when he opined that “because excessive oil consumption is one symptom of

leaking valve stem seals, then the cause of all instances of excessive oil consumption is leaking

valve stems” (Dkt. #54 at p. 5). Defendant further contends that “[n]owhere does [Manzari]

provide sufficient facts and a reliable methodology for making the jump from the asserted fact that

excessive oil consumption is a symptom of leaking valve stem seals to the expert conclusion that

all N63 engines therefore suffer from leaking valve stem seals” (Dkt. #54 at p. 5).

        “Whether an expert’s testimony is reliable is a fact-specific inquiry.” Burleson v. Texas

Dept. of Criminal Justice, 393 F.3d 577, 584 (5th Cir. 2004) (citing Skidmore v. Precision Printing

and Pkg., Inc., 188 F.3d 606, 618 (5th Cir. 1999)). Although every Daubert factor does not

necessarily apply under every set of facts, “the existence of sufficient facts and a reliable

methodology is in all instances mandatory.” Hathaway v. Bazany, 507 F.3d 312, 318 (5th Cir.

2007). “The district court is charged with making ‘a preliminary assessment of whether the

reasoning or methodology underlying the testimony is scientifically valid and of whether that

reasoning or methodology properly can be applied to the facts in issue.” McGill v. BP Exploration

& Production, Inc., No. 19-60849, 2020 WL 6038677, at *2 (5th Cir. 2020) (quoting Daubert, 509

U.S. at 592–93).



                                                6
Case 4:19-cv-00016-ALM Document 99 Filed 12/11/20 Page 7 of 17 PageID #: 2327




       Manzari did not test any N63 Engines, nor did he conduct any other analysis subject to the

Daubert factors. See Black v. Food Lion, Inc., 171 F.3d 308, 311–12 (5th Cir. 1999) (“In the vast

majority of cases, the district court first should decide whether the factors mentioned in Daubert

are appropriate.”). Manzari relied upon reports, literature, and his own experience in reaching his

overall conclusion.

       Manzari considered several documents in reaching his opinion that defective valve stem

seals caused excessive oil consumption—including a report created by Michael Murray

(“Murray”). Defendant employed Murray as its senior engineer. Murray’s report, titled “N63 Oil

Consumption — High Mileage — Valve Seals Worn” (“Oil Consumption Report”), noted that

dealers faced with customers complaining of excessive oil consumption “had determined that the

cause was worn and leaking valve stems” (Dkt. #54, Exhibit 1 at p. 11). Manzari “agree[d] with

Mr. Murray that if the N63 [e]ngine consumes excessive amount[s] of oil” and yet “there are no

external oil leaks and crankcase ventilation hoses and turbo seals are not leaking oil, then it

suggests valve stem seals are defective and in need of replacement” (Dkt. #54. Exhibit 1 at p. 11).

In addition to documents, Manzari also utilized his knowledge of internal combustion engines and

his experience in the automotive industry to reach his conclusion—knowledge and experience that

appears unchallenged by Defendant.

       “[T]he law grants a district court the same broad latitude when it decides how to determine

reliability as it enjoys in respect to its ultimate reliability determination.” Kumho Tire Co., 526

U.S. at 142. Manzari took Defendant’s own internal reports and applied the information contained

therein to his own knowledge and experience. In agreeing with Murray’s recommendation

contained within the Oil Consumption Report, Manzari eliminated alternative possibilities for

defects in the engine before ultimately concluding that the valve stem seals were worn. Because



                                                7
Case 4:19-cv-00016-ALM Document 99 Filed 12/11/20 Page 8 of 17 PageID #: 2328




Manzari utilized a reliable methodology in reaching his conclusion—namely, coupling his

experience and knowledge with a review of various internal documents—the Court declines to

exclude this opinion. Rather, Defendant may employ “vigorous cross-examination, presentation

of contrary evidence, and [a] careful instruction on the burden of proof” to attack Manzari’s first

opinion. Daubert, 509 U.S. at 596.

 II.   Defendant concealed from consumers its knowledge that the N63 Engines suffer from
       defective valve stems

       Defendant contends that Manzari’s second opinion is “an improper comment on the

evidence and attempt to offer a conclusion of law” (Dkt. #54 at p. 9).       Plaintiff responds that

“[Defendant] again provided no analogous case law holding or even suggesting that an expert

opinion that a[n] automobile company or similar type of manufacturer or seller was attempting to

conceal or misrepresent information from its customers was a conclusion of law, and the Plaintiffs

have been unable to find any” (Dkt. #64 at p. 8).

       Although it is well settled that an expert may not give legal conclusions, see Owen v.

Kerr-McGee Corp., 698 F.2d 236, 240 (5th Cir. 1983) (first citing United States v. Fogg, 652 F.2d

551, 557 (5th Cir. 1981); and then citing United States v. Milton, 555 F.2d 1198, 1203 (5th Cir.

1977)), an expert may “testify in the form of an opinion or otherwise” when “the expert’s scientific,

technical, or other specialized knowledge will help the trier of fact to understand the evidence or

to determine a fact in issue.” FED. R. EVID. 702(a) (emphasis added).

       One of the facts in issue in this case is whether Defendant concealed its knowledge of the

defective valve stems. Manzari’s opinion that Defendant did, in fact, conceal the defect does more

than “supply the jury” with only his “view of how its verdict should read.” Owen, 698 F.2d at 240.

Manzari offers his expert opinion—reached after considering documents and applying the

information contained in the documents to his knowledge and experience—on a hotly contested


                                                 8
Case 4:19-cv-00016-ALM Document 99 Filed 12/11/20 Page 9 of 17 PageID #: 2329




fact that the jury will ultimately have to determine. The Court therefore agrees with Plaintiffs that

whether Defendant concealed from consumers its knowledge that the N63 engines suffer from

defective valve stems is a question of fact on which Manzari may properly opine. Thus, the Court

declines to exclude Manzari’s second opinion.

III.    Each of the Plaintiffs’ vehicles suffers from defective valve stem seals, which
        Defendant did not remedy or resolve in a reasonable period of time

        Defendant contends that “Manzari’s next leap of logic is to opine that engines in each of

the Plaintiffs’ vehicles suffer from [defective valve stem seals]” (Dkt. #54 at p. 5). Defendant

states that Manzari “rel[ies] on his opinion that all N63 engines in general suffer from defective

valve stem seals” when asserting this opinion (Dkt. #54 at p. 5). Central to Defendant’s argument

is that “[t]he sole factual predicate for [Manzari’s] assertion is the rate at which Plaintiffs added or

claimed to add additional oil” (Dkt. #54 at p. 5). Defendant claims that “[n]owhere does Manzari

provide any explanation for why adding oil in the varying amounts alleged by Plaintiffs are all so

‘excessive’ as to be evidence of an engine defect”—rather, “Manzari simply asserts that ‘it should

not be considered normal practice to require top ups between routine service intervals’” (Dkt. #54

at p. 6) (internal citation omitted).

        Plaintiffs respond that “[Defendant] once again misstated Mr. Manzari’s opinions and

methodology” and “[e]ven the most cursory review of Mr. Manzari’s report will show that there

was no sole factual predicate for his opinions” (Dkt. #64 at p. 9) (emphasis omitted). Rather,

Plaintiffs assert that “[Manzari] arrived at his opinions by applying his own expertise to his review

and analysis of documents relevant to each Plaintiff’s vehicle, [Defendant’s] own opinions as to

the cause, and [Manzari’s] consideration and rejection of a list of possible alternatives” (Dkt. #64

at p. 9).




                                                   9
Case 4:19-cv-00016-ALM Document 99 Filed 12/11/20 Page 10 of 17 PageID #: 2330




        Manzari examined various documents pertaining to each Plaintiff’s vehicle, including: (1)

Defendant’s warranty history for the vehicle owned by Carrier; (2) Carrier’s vehicle purchase

records; (3) Defendant’s warranty history for the vehicle owned by Dunlap; (4) Dunlap’s vehicle

purchase records; (5) Defendant’s warranty history for the vehicle owned by Harris; (6) Harris’s

vehicle purchase records; (7) the dealership service records for Harris’s vehicle; (8) Defendant’s

warranty history for the vehicle owned by May; (8) May’s vehicle purchase records; (9) the

dealership service records for the vehicle owned by May; (10) Defendant’s warranty history for

the vehicle owned by Wynn; (11) Wynn’s vehicle purchase records; and (12) the dealership service

records for the vehicle owned by Wynn. Manzari also considered documents produced by

Defendant in both the present action and the Schneider action3. Manzari’s application of his

experience and knowledge to his review of the documents presents a reliable methodology—one

that certainly withstands Defendant’s request for exclusion.

        In its reply, Defendant first raised the issue that “Manzari performs none of his own

investigation or analysis to support his opinions” and, in fact, “Manzari has never inspected

Plaintiffs’ vehicles to allow him to confirm his suspicions” (Dkt. #74 at p. 3). However,

“[g]enerally, neither [the Fifth Circuit] nor the district courts of [the] circuit will ‘review arguments

raised for the first time in [a] reply brief.’” RedHawk Holdings Corp. v. Schreiber Trustee of

Schreiber Living Trust – DTD 2/8/95, No. 20-30157, 2020 WL 6683017, at *2 (5th Cir. 2020).

Despite the general rule, “a district court may consider arguments and evidence raised for the first

time in a reply brief . . . ‘so long as it gives the non-movant an adequate opportunity to respond

prior to a ruling.’” Id. (citing Thompson v. Dall. City Attorney’s Office, 913 F.3d 464, 471 (5th

Cir. 2019) (internal quotations omitted)). In the present case, Plaintiffs had adequate time to, and


3
 The Schneider action refers to Schneider et al v. BMW of North America, LLC et al, No. 1:18-cv-12239-IT (D.
Mass. 2018).

                                                      10
Case 4:19-cv-00016-ALM Document 99 Filed 12/11/20 Page 11 of 17 PageID #: 2331




in fact did, submit a sur-reply addressing the new argument propounded by Defendant. Despite

the Court’s ability to consider Defendant’s newly raised argument, it is unpersuasive, and the Court

does not address it further. See Daubert, 509 U.S. 592 (noting that an “expert is permitted wide

latitude to offer opinions, including those that are not based on firsthand knowledge or

observation”).

 IV.   Plaintiffs’ vehicles were not suitable for their ordinary purpose

       Defendant first contends that Manzari’s opinion that Plaintiffs’ vehicles were not suitable

for their ordinary purpose “is not reliable because it is based on Manzari’s flawed predicate opinion

that the Plaintiffs’ vehicles all consumed excess oil” (Dkt. #54 at p. 7). Next, Defendant argues

that “Manzari’s opinion is not relevant to this case because [he] does not apply the correct standard

for determining whether a consumer vehicle is fit for its ordinary purpose”—namely, that the

vehicle “provides for a minimum level of quality” (Dkt. #54 at p. 7) (internal quotation omitted)

(emphasis in original). According to Defendant, the “attenuated list of possible problems”

propounded by Manzari “does not constitute a reliable and relevant opinion on . . . whether the

subject vehicles were fit for their ordinary purpose and such opinion should be excluded” (Dkt.

#54 at p. 7). The list of possible problems include the possibility of vehicles to be driven low on

oil and subsequently damage to the vehicle, potentially leaving a person stranded.

       Plaintiffs respond that “[Defendant]’s application of th[e] general [warranty] law to Mr.

Manzari’s opinion was fatally flawed because [Defendant] once again misquoted Mr. Manzari”

(Dkt. #64 at p. 11). To that effect, Plaintiffs allege that “the failure in functionality about which

Mr. Manzari opined was not just the need, hassle, or aggravation of having to add additional oil,

but the risk of running the vehicle too low on oil, which leads to the risk of major damage and/or

becoming stranded” (Dkt. #64 at p. 11) (emphasis omitted).



                                                 11
Case 4:19-cv-00016-ALM Document 99 Filed 12/11/20 Page 12 of 17 PageID #: 2332




        Because Manzari’s predicate opinion that the Plaintiffs’ vehicles all consumed excess oil

is not so flawed as to warrant exclusion, the Court will only address Defendant’s second

argument—that Manzari did not apply the correct standard for determining whether a consumer

vehicle is fit for its ordinary purpose.

        Although “[a] product which performs its ordinary function adequately does not breach the

implied warranty of merchantability merely because it does not function as well as the buyer would

like, or even as well as it should,” a “seller may be liable for breach of an implied warranty” if the

product is defective. Gen. Motors Corp. v. Brewer, 966 S.W.2d 56, 57 (Tex. 1998). A product is

defective for warranty of merchantability purposes when the condition of the product “renders [it]

unfit for the ordinary purposes for which they are used because of a lack of something necessary

for adequacy.” Plas-Tex, Inc. v. U.S. Steel Corp., 772 S.W.2d 442, 444 (Tex. 1989).

        Manzari opines that Plaintiffs’ vehicles were not suitable for their ordinary purpose

because “when a vehicle consumes excessive oil, the driver runs the risk of running the vehicle

too low on oil, causing major damage and/or becoming stranded” (Dkt. #54, Exhibit 1 at p. 25).

Manzari references the Subject Vehicles’ Owner Manual and Subject Vehicles’ Service and

Warranty Information in support of his opinion. Manzari notes that nowhere in those documents

was the necessary procedure of adding oil in-between services explained to the vehicle owners.

Further, neither the “Subject Vehicles’ Owner Manual or Service and Warranty Information state

that it is normal for the engine to consume[] 1 quart of oil per 750 miles [or] that owners should

add 2 quarts of oil regularly between the oil changes once a message calling to add engine oil

appears” (Dkt. #54, Exhibit 1 at p. 26).

        Manzari’s opinion is based on sufficient facts and a reliable methodology. Manzari has

stated that the valve stem seals in the N63 engines were defective throughout his report. A



                                                 12
Case 4:19-cv-00016-ALM Document 99 Filed 12/11/20 Page 13 of 17 PageID #: 2333




defective product opens the door—at a minimum—to a breach of the implied warranty of

merchantability claim. Manzari has also noted that the N63 engines do, in fact, lack something

necessary for adequacy—oil. Major damage may result to a vehicle if driven without an adequate

amount of oil. This major damage may leave drivers unable to operate their vehicle, which is,

presumably, the purpose for which the vehicle was purchased.

       The Court will give the jury the correct law on breach of the implied warranty of

merchantability and will also instruct the jury to apply the law as provided to them. Defendant has

the opportunity to cross-examine Manzari. Defendant also has the opportunity to present evidence

that contradicts Manzari’s opinion and to carefully instruct the jury on the burden of proof.

Defendant may also highlight the perceived inconsistencies between Manzari’s testimony and the

applicable law, if any. Manzari’s opinions are not “so unreliable as to warrant exclusion under

Daubert and Federal Rule of Evidence 702.” Bear Ranch, L.L.C. v. Heartbrand Beef, Inc., 885

F.3d 794, 803 (5th Cir. 2018).

 V.    The value of Plaintiffs’ vehicles were each substantially reduced by defective valve
       stem seals

       Defendant mounts three challenges to Manzari’s diminution of value opinion: (1) this

opinion relies on Manzari’s flawed conclusions regarding excess oil consumption and defective

valve stems; (2) this opinion is entirely speculative as to what consumers would or would not be

willing to buy; and (3) this opinion is irrelevant because it applies an improper standard to

determining diminution in value.

       Plaintiffs offer responses to each contention.      First, Plaintiffs argue that Manzari’s

conclusions are not flawed. Next, Plaintiffs contend that Manzari’s opinion “is based on Mr.

Manzari’s knowledge of internal combustion engines, along with his expertise in the analysis and

diagnosis of customer complaints and vehicle performance” (Dkt. #64 at pp. 12–13). Plaintiffs


                                                13
Case 4:19-cv-00016-ALM Document 99 Filed 12/11/20 Page 14 of 17 PageID #: 2334




state that Defendant’s third challenge to the opinion is incorrect because “the report did employ

the proper standard to determining diminution in value” (Dkt. #64 at p. 13).

       The Court agrees that Manzari’s conclusions regarding excess oil consumption and

defective valve stems is not so flawed as to render it excludable under Daubert and Federal Rule

of Evidence 702. The Court will, however, address Defendant’s second and third challenges to

Manzari’s diminution of value opinion.

       Defendant asserts that Manzari’s opinion is “entirely speculative as to what consumers

would or would not be willing to buy” (Dkt. #54 at p. 8). An expert’s opinion must “be grounded

in the methods and procedures of science and must be more than unsupported speculation or

subjective belief” to meet the requisite standard of reliability. Curtis v. M&S Petrol., Inc., 174

F.3d 661, 668 (5th Cir. 1999) (citing Daubert, 509 U.S. at 590). Manzari utilized his own

knowledge of internal combustion engines and his experience in dealing with the analysis and

diagnosis of customer complaints and vehicle performance in reaching his conclusion that “no

consumer would have purchased one of the Subject Vehicles had the defective valve stem seals

been disclosed” (Dkt. #54, Exhibit 1 at p. 26). Manzari has thirty-five years of experience in the

automotive industry. Manzari opened his own independent repair facility in 1987, where he

“focuse[d] on diagnostics, general repairs and maintenance[] for all makes and models of vehicles”

(Dkt. #54, Exhibit 1 at p. 3). Manzari subsequently opened two subsidiaries. One of the

subsidiaries “focused on Computer Diagnostics and engine performance,” while the other “was a

full[-]service transmission rebuilding facility, repairing automatic and standard transmissions on

all makes and models of vehicles” (Dkt. #54, Exhibit 1 at p. 3). While Manzari undoubtedly has

vast experience in the automotive industry and in dealing with customers, the sweeping statement




                                               14
Case 4:19-cv-00016-ALM Document 99 Filed 12/11/20 Page 15 of 17 PageID #: 2335




that no consumer would have purchased one of these vehicles is unsupported by the facts

presented.

       No facts indicate that Manzari polled potential consumers or attempted in any way to

garner public opinion on whether anyone would purchase a vehicle with an oil consumption defect.

Manzari considered several categories of documents when reaching his opinions—none of which

appear to discuss consumer reactions to the specific defect alleged by Plaintiffs. Manzari’s

statement alone offers no more than his subjective opinion that no consumer would buy the Subject

Vehicles—thus, the Court agrees that the opinion must be struck. See Viterbo v. Dow Chemical

Co., 826 F.2d 420, 424 (5th Cir. 1987) (“Without more than credentials and a subjective opinion,

an expert’s testimony that ‘it is so’ is not admissible.”). Manzari may not, therefore, state that no

consumer would buy the vehicles.

       Plaintiffs contend that “Manzari has opined that a BMW with excessive oil consumption

is unmerchantable; i.e., no one would knowingly buy it until and unless it was repaired” (Dkt. #64

at p. 14). Plaintiffs appear to misstate the definition of “unmerchantable,” however. A product is

“unmerchantable” if it is “unfit for its ordinary purpose.” AIG Europe, Ltd. v. Caterpillar, Inc.,

No. 19-40934, 2020 WL 6494228, at *4 (5th Cir. 2020). The Parties have not cited to, and the

Court has not found, any authority supporting the definition offered by Plaintiffs. Manzari has

offered sufficiently reliable opinions that the N63 engines, and necessarily the cars the engines are

contained within, were unfit for their ordinary purpose. In fact, Manzari offers the opinion that

“the subject vehicles were not suitable for their ordinary purpose, which is providing safe and

reliable transportation” (Dkt. #54, Exhibit 1 at p. 25). The exclusion of Manzari’s statement that

no consumer would have purchased one of the subject vehicles therefore does not prove fatal to

Manzari’s overarching opinion on diminution of value or unmerchantability.



                                                 15
Case 4:19-cv-00016-ALM Document 99 Filed 12/11/20 Page 16 of 17 PageID #: 2336




       Defendant also claims that Manzari’s opinion is irrelevant because it applies an improper

standard to determining diminution in value. Specifically, Defendant contends that Manzari’s

opinion “is also the product of [his] flawed predicate opinion that every Plaintiff vehicle has

leaking valve stem seals” (Dkt. #54 at p. 8). Further, “even assuming that a given vehicle is found

to have leaking valve stem seals, Manzari provides no sufficient facts or reliable methodology for

opining that the remedy for that defect is to replace the engine” (Dkt. #54 at p. 8). Because the

Court has already determined that Manzari’s predicate opinion is not so flawed as to warrant

exclusion, the Court will therefore only address Defendant’s second argument.

       Manzari offers the opinion that “where the cost of replacing valve stem seals approaches

the cost of replacing the engine, as is the case with the N63 Engines, a more prudent approach is

to replace the engine” (Dkt. #54, Exhibit 1 at p. 26). Manzari then notes that replacing the engine

is “a repair [Defendant] itself has originally recommended” (Dkt. #54, Exhibit 1 at p. 26). Manzari

cites to sufficient facts when rendering his opinion—namely, facts contained within two of

Defendant’s internal Measures. The recommendation to replace the engine came not only from

Manzari, but also from Defendant itself—“engine replacement was required where no cause for

the high rate of oil consumption could be found” (Dkt. #54, Exhibit 1 at pp. 18–19) (citing Dkt.

#54, Exhibit 8 at p. 12 and Dkt. #54, Exhibit 8 at p. 31). Manzari’s application of the sufficient

facts to his vast knowledge and experience in the automotive industry lend themselves to a reliable

methodology. Thus, the Court declines to exclude Manzari’s opinion on diminution of value.




                                                16
    Case 4:19-cv-00016-ALM Document 99 Filed 12/11/20 Page 17 of 17 PageID #: 2337




                                             CONCLUSION

           It is therefore ORDERED that Defendant’s Motion to Strike and Exclude Plaintiffs’
.
    Expert Designation (Dkt. #54) is hereby GRANTED in part and DENIED in part.

           Manzari is precluded from testifying that no consumer would purchase one of the subject

    vehicles. All other relief requested is denied.

            SIGNED this 11th day of December, 2020.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE




                                                      17
